TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00402-CR



                                Harold Newton King, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
       NO. D-1-DC-07-200435, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Harold Newton King seeks to appeal a judgment of conviction for assault with family

violence. Sentence was imposed on June 6, 2007. There was no motion for new trial. The deadline

for perfecting appeal was therefore July 6, 2007. Tex. R. App. P. 26.2(a)(1). King’s pro se notice

of appeal was filed on June 4, 2008. Under the circumstances, we lack jurisdiction to dispose of

the purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton

v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996). If King is entitled to an out-of-time appeal, he must seek it by means of a

post-conviction application for writ of habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07

(West Supp. 2007). King’s motion for extension of time to file brief is dismissed.
              The appeal is dismissed.




                                          __________________________________________

                                          Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: July 23, 2008

Do Not Publish




                                                2